 

Exhibit 10.11

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

[g3zt5mxc3mwj000001.jpg]

 

NOTICE: Certain identified information has been excluded from this exhibit
because it both (i) is not material and (ii) would be competitively harmful if
publicly disclosed. Omittted information is marked with brackets: [***].

 

2019 TRADE VENDOR PURCHASING AGREEMENT

 

 

 

 

 

 

 

VENDOR LEGAL NAME:

Boise White Paper, L.L.C.

 

Federal Tax ID:

20-1529327

 

 

 

 

 

 

 

VENDOR # (s):

474101, 466174

 

New:

 

 

 

 

 

 

 

 

VENDOR TYPE:

Owned

Internal Code

 

Supplier Trait:

 

 

 

 

 

 

 

 

D/B/A Name (if applicable):

 

 

Parent Company (if applicable):

Packaging Corp.

 

 

 

 

 

 

 

Taxing Status:

 

State of Incorporation:

DE

Dun-Bradstreet #:

 

 

 

 

 

 

 

 

 

  1.0

INTRODUCTION & TERM

 

  1.1      INTRODUCTION. This 2019 Trade Vendor Purchasing Agreement (the
“Agreement”) is entered into by and between Office Depot, Inc., a Delaware
corporation, doing business at 6600 North Military Trail, Boca Raton, FL 33496
(“Office Depot” or “OD”) and the undersigned vendor (“Vendor”). For purposes
herein, “Office Depot” shall include such affiliates and subsidiaries as
designated by Office Depot from time to time. This Agreement, including all
attachments, addenda, schedules and exhibits hereto, is between Office Depot and
Vendor for the sale by Vendor and purchase by Office Depot of certain products
(“Products”). This Agreement shall govern any order placed by and fulfilled to
Office Depot with respect to the Vendor #(s) identified above. The parties
expressly agree that all orders placed under this Agreement, whether before or
after the date of execution, shall be subject to the terms and conditions of
this Agreement, as amended from time to time.

 

  1.2      TERM AND TERMINATION.

 

 

A.

Term. This Agreement is effective as of 1/1/2020 to 12/31/2022 and shall remain
in full force and effect until terminated in accordance with the terms hereof.

 

B.

Termination. This Agreement may be terminated (i) immediately by either party
upon written notice if the other party has breached any term, condition,
warranty or covenant of this Agreement and has failed to correct such breach
within ten (10) days following its receipt of notice of such breach; or (ii) by
Office Depot upon sixty (60) days’ written notice.

 

  2.0

ACCOUNTS PAYABLE TERMS

 

  2.1      OWNED VENDORS AND VIRTUAL WAREHOUSE VENDORS

PAYMENT TERMS FOR OWNED VENDORS AND VIRTUAL WAREHOUSE VENDORS ARE DETERMINED
USING THE DATE OF RECEIPT OF ALL PRODUCTS FROM A PARTICULAR PURCHASE ORDER.
INVOICE DATE TERMS ARE NOT ACCEPTED.

 

 

 

DISCOUNT

%

DISCOUNT DAYS

 

NET DAYS

 

 

PAYMENT TERMS:

[***]

%

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

SEASONAL PAYMENT TERMS:

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

SEASONAL PERIOD:

 

 

DURATION:

 

 

 

 

 

 

 

 

 

 

 

(Month Date – Month Date)

 

(Year - Year)

 

 

  2.2      CONSIGNMENT VENDORS

 

INITIAL PAYMENT IS MADE    N/A    DAYS AFTER THE WEEK ENDING PRODUCT SALE DATE.
THEREAFTER, A WEEKLY PAYMENT WILL BE ISSUED.

 

 

 

Page 1 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

 

  3.0

PROGRAM TERMS (☑ Check here if not applicable)

 

Rebates and allowances for any purchase tiers achieved will be computed back to
dollar one ($1). All Vendor program funds will be collected weekly, via debit
memo and reconciled based on Office Depot’s internal systems and Office Depot’s
fiscal periods. Over and Above (O&A) program funds will be collected immediately
after the program is Vendor Approved and the end date has passed, as agreed upon
via the Office Depot O&A system. Office Depot may perform additional
reconciliation work as it deems necessary in its sole discretion in order to
ensure that all program funds have been properly accounted for. Rebates and
allowances shall be based on Net Purchases and calculated by Office Depot in its
sole discretion based upon its internal records. “Net Purchases” for Owned,
Virtual Warehouse, and Service Vendors shall be defined as gross purchases, less
returns (“RTV’s”). “Net Purchases” for Consignment Vendors shall be defined as
Cost of Goods Sold. Returns exclude defective Products. Office Depot will not
provide proof of performance.

 

 

3.1

PROGRAM FUNDS - REBATES

 

A.

VOLUME REBATE

          % OF NET PURCHASES

OR ☐ TIERED

 

TIER(S)

 

PERCENTAGE

 

 

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

OR $            FLAT ANNUAL DOLLAR AMOUNT

 

B.

MARKETING/ADVERTISING REBATE

          % OF NET PURCHASES

OR

$            FLAT ANNUAL DOLLAR AMOUNT

 

C.

GROWTH REBATE

          % OF NET PURCHASES

OR ☐ TIERED

 

TIER(S)

 

PERCENTAGE

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

$

-

 

$

 

 

%

 

 

 

3.2

PROGRAM FUNDS – ALLOWANCES

 

A.

DISPLAY ALLOWANCE

 

 

% OF NET PURCHASES

 

 

 

% OF INITIAL ORDER - Will be billed and collected via Office Depot’s O&A
process.

 

 

$  

 

FLAT DOLLAR AMOUNT

 

 

B.

STORE ALLOWANCES

Store Allowances shall be calculated by Office Depot in its sole discretion
based upon its internal records.

 

1.

NEW / RELOCATED / REMODELED STORE ALLOWANCE:

               % based on the average cost of Vendor’s actual on-hand inventory
of each new, relocated, or remodeled store, at the time of grand opening or
re-opening, as the case may be.

 

 

Page 2 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

OR

$               for each new, relocated, or remodeled store, at the time of
grand opening or re-opening, as the case may be.

2.

 

C.

WAREHOUSE ALLOWANCE

               % based on gross receipts during each Office Depot fiscal month
for all purchases under this Agreement. The Warehouse Allowance is calculated as
the sum of gross receipts at Office Depot’s retail warehouse locations, plus the
sum of transfers from Office Depot’s distribution centers to stores, related to
normal replenishment activities. The Warehouse Allowance shall be calculated by
Office Depot in its sole discretion based upon its internal records.

 

  4.0

SUPPLY CHAIN TERMS

 

 

4.1

DAMAGED & DEFECTIVE PRODUCT OPTION

SECTION 4.1 DOES NOT APPLY TO BUYBACK OR END OF LIFE INVENTORY.

SELECT ONE (1) OPTION:

 

o

OD 1 - RETURN TO VENDOR1 - CONTACT FOR RETURNED GOODS AUTHORIZATION (“RGA”)

 

o

OD 2 - RETURN TO VENDOR1 - USE PERMANENT RGA #                        

 

o

OD 73 - AUTOMATIC DESTROY; DEDUCT 100% FROM PAYMENT

(NO DEDUCTIONS WILL BE MADE FOR CONSIGNMENT VENDORS)

 

•

OD 74 - DESTROY WITHOUT CREDIT (ALLOWANCE IS REQUIRED)

A FINAL RECONCILIATION WILL BE DONE AT THE END OF OFFICE DEPOT’S FISCAL YEAR

DESTROY ALLOWANCE    0.0   % OF NET PURCHASES

1 FOR PRODUCTS WITH A P.O. COST EQUAL TO OR LESS THAN $5.00, OFFICE DEPOT MAY,
AT ITS OPTION, AUTOMATICALLY DESTROY (DEDUCT 100% FROM PAYMENT) SUCH PRODUCTS,
RATHER THAN RETURNING SUCH PRODUCTS TO THE VENDOR AS PROVIDED UNDER OPTIONS OD 1
AND OD 2 ABOVE.

 

4.2

VENDOR RETURNS LOCATION (REQUIRED FOR SECTION 4.1 OPTIONS OD 1 & OD 2) MUST BE
US LOCATION

 

ATTENTION:

 

N/A

 

 

 

RETURN ADDRESS (NO P.O. BOXES)

 

N/A

 

 

 

CITY, STATE AND ZIP CODE

 

N/A

 

 

 

TELEPHONE

 

N/A

 

 

 

FAX

 

N/A

 

 

 

EMAIL ADDRESS

 

N/A

 

Vendor may update the above returns location by written notice to Office Depot,
provided that such update shall not be effective unless and until accepted by
Office Depot in writing.

 

4.3

RETURN CONSOLIDATION ALLOWANCE (NOT APPLICABLE TO VIRTUAL WAREHOUSE VENDORS)

Vendor agrees to a quarterly freight deduction of $3.00 per unit on all damaged
or defective merchandise returned under Vendor’s authorization. For any
merchandise returned to Vendor directly from a store, Vendor will be billed UPS
published rates less a 20% discount. Vendors will NOT be billed both the $3.00
unit charge and the UPS freight charge for the same shipment. Deductions shall
be calculated by Office Depot, with supporting documentation (a copy of which
shall be furnished upon Vendor’s reasonable request), based solely upon Office
Depot’s internal records. This Section 4.3 is not applicable to Virtual
Warehouse Vendors.

 

 

Page 3 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

 

4.4

FREIGHT MANAGEMENT

 

A.

VIRTUAL WAREHOUSE VENDORS ONLY MUST COMPLETE: Vendor will ship to the following
locations:

 

☐

Lower 48 states

☐

Alaska

☐

Puerto Rico

☐

Hawaii

☐

US Virgin Islands

 

 

B.

SELECT ONE (1) OPTION:

 

o

FREIGHT COLLECT PROGRAM - FOB DESTINATION Office Depot plans, schedules, pays
carrier freight. Freight Allowance applies.

Freight Allowance:           % of gross purchases

 

•

FREIGHT PREPAID - FOB DESTINATION Vendor plans, schedules, and pays all freight
to carrier.

Owned and Consignment Vendors Freight Prepaid Lead Time:

 

•

“Lead Time” is comprised of two components: (1) “Processing Time,” or the time
from Office Depot’s purchase order creation date until the date on which the
freight is available for pick-up by Vendor’s carrier; and (2) “Transit Time,” or
the time from the date on which the freight is picked-up by Vendor’s carrier’s
until Office Depot’s delivery receipt;

 

•

Lead Time shall not exceed seven (7) calendar days;

 

•

Lead Times shall be mutually agreed upon by the parties and documented during
the Office Depot Vendor Onboarding Call, and may be revised upon mutual
agreement of the parties;

 

•

The Office Depot compliance programs are tied to Vendor’s on time delivery.

Virtual Warehouse / Copy Print Vendors Freight Prepaid Lead Time:    N/A   
Average Business Days

 

•

For VW Vendors, “Lead Time” shall mean the time from Office Depot’s purchase
order creation date until the date on which Vendor provides an EDI ASN to Office
Depot indicating shipment for each order line in full.

 

•

Backorders shall be communicated via email to
crfvirtualwarehouse@officedepot.com and vw.escalations@officedepot.com,
providing the purchase order number, backordered item(s), and estimated product
availability date.

 

o

FREIGHT - BILLED TO THIRD PARTY - FOB ORIGIN (VIRTUAL WAREHOUSE / COPY PRINT
VENDORS ONLY)

Freight for orders shipped via UPS Ground or via LTL shipments will be billed
directly to Office Depot from the shipper utilizing 3rd party billing account
number provided by Office Depot.

Backorders, or any order related issues shall be communicated via email to
crfvirtualwarehouse@officedepot.com. For backorders the purchase order number,
backordered item(s), and estimated product availability date must be provided.

Lead Time:    N/A    Average Business Days.

For Freight Prepaid – Billed to Third Party VW Vendors, “Lead Time” shall mean
the time from Office Depot’s purchase order creation date until Vendor provides
an EDI ASN to Office Depot indicating shipment for each order line in full.

 

4.5

SHRINK ALLOWANCE (NOT APPLICABLE TO VIRTUAL WAREHOUSE VENDORS)

Shrink Allowance:    0   %

The Shrink Allowance will be deducted monthly from Vendor’s invoice for
purchases (for owned inventory) or deducted from net sales/cogs payments (for
consigned inventory) and is independent from all other allowances or program
funding. Office Depot may review the shrink allowance with Vendor from time to
time to determine if allowance is appropriate.

 

 

Page 4 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

 

  5.0   COST & LIST PRICE OF PRODUCTS; DISCONTINUED PRODUCTS

 

Cost and List Prices: The cost and list price of all Products purchased by
Office Depot pursuant to this Agreement shall be as set forth in the “Cost and
List Information” section of the Vendor Portal located at
https://partner.officedepot.com.

Cost and List Increases:

Office Depot expects no cost increases. Only in the case of significant changes
in market conditions, all cost increase proposals must be submitted for approval
to Office Depot, utilizing the Cost Change Justification form and process
referenced in the Vendor Portal located at https://partner.officedepot.com and
the Operating Guidelines referenced in Section 9.0 therein (Please see Part D.
Financial Policies of the Operating Guidelines). The properly completed Cost
Change Justification Form must be received on/or prior to the notification dates
listed in the Operating Guidelines to meet the corresponding effective dates.
Concurrently with its submission of proposed Product cost increases, Vendor will
provide corresponding increases to the list prices of such Products. Requests
without this properly completed documentation will be automatically rejected.
Office Depot will review properly completed data and validate prior to either
accepting or rejecting the request. Office Depot reserves the right to request
decreases if warranted by market economics. Any proprietary information included
in the Cost Change Justification Form is covered under the confidentiality
provisions herein

Discontinued Catalog Products: Vendor must make available sufficient quantities
of all Products listed in Office Depot’s “Big Book” and BSD Catalogs
(collectively, “Catalog Products”) to support Office Depot’s sales of such
Catalog Products throughout the duration of these Catalogs. Office Depot will
only accept notification of Catalog Product discontinuations once per calendar
year and Vendor shall provide at least one hundred eighty (180) days’ written
notice in advance of the January release of these catalogs. Vendor’s
notification of any Catalog Product discontinuation will be accompanied by
Vendor’s selection of one of the following two disposition methods for the
discontinued Catalog Product remaining in Office Depot’s inventory, to be
confirmed by Office Depot’s inventory management team: (i) Automatic Destroy,
Deduct 100% from Payment; or (ii) Return to Vendor, Contact for RGA (Vendor pays
applicable freight charges).

Discontinued Non-Catalog Products: Office Depot will only accept notification of
discontinuation of Products not in Office Depot’s “Big Book” and BSD Catalogs
(collectively, “Non-Catalog Products”) once per calendar quarter. Vendor shall
provide written notice and Vendor shall make available sufficient quantities of
any discontinued Product to support Office Depot’s sales of such Non-Catalog
Products per the quarterly notification guidelines detailed below. Vendor
notifications of any Non-Catalog Product discontinuation will be accompanied by
Vendor’s selection of one of the following two disposition methods for the
discontinued Product remaining in Office Depot’s inventory, to be confirmed by
Office Depot’s inventory management team: (i) Automatic Destroy, Deduct 100%
from Payment; or (ii) Return to Vendor, Contact for RGA (Vendor pays applicable
freight charges).

 

Notification Date

Inventory Availability

Calendar Year Q1

Through July 15, Same Calendar Year

Calendar Year Q2

Through Oct 15, Same Calendar Year

Calendar Year Q3

Through Jan 15, Next Calendar Year

Calendar Year Q4

Through April 15, Next Calendar Year

 

6.0   ITEM, CONTENT AND IMAGE SUBMISSION

 

Vendor agrees to submit product content and digital assets within 48 hours of
setting up an item in the Vendor Portal. Vendor will review Style Guides posted
on the Vendor Portal located at https://partner.officedepot.com and provide
Office Depot with the content and digital asset standards required by category.
If Office Depot must consistently demote items for content and asset
inaccuracies or incomplete information, Vendor may be subject to a penalty, as
set forth in the Guidelines.

 

 

Page 5 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

 

7.0   INSURANCE

 

During the term of this Agreement, Vendor is required to carry insurance as set
forth below with a carrier acceptable to Office Depot. Vendor shall include
Office Depot, Inc. as an additional insured under Vendor’s liability insurance
policy and shall provide evidence thereof. No such insurance policy shall be
cancelable or materially modified without Office Depot receiving at least thirty
(30) days prior written notice. Vendor shall provide Office Depot a copy of
Vendor’s Certificate of Insurance (“COI”) and shall provide proof of its
compliance with this Section 7.0 upon Office Depot’s reasonable request. The COI
shall include the following:

7.1 Combined single limit for bodily injury and property damage of $5,000,000
each occurrence; $5,000,000 aggregate for products/completed operations; and
$5,000,000 general aggregate. Umbrella/Excess limits may be used to comply with
the general liability limit requirements.

7.2 Broad form Vendor’s endorsement naming Office Depot, Inc., its subsidiaries,
and affiliates as additional insureds.

7.3 Mandatory thirty (30) days’ prior notice of cancellation or material
modification to: Office Depot, Inc., 6600 North Military Trail, Boca Raton, FL
33496, Attn: Vendor Relations Dept. or TVA@officedepot.com.

7.4 Product liability claims shall be sent to the following address: (REQUIRED)

 

COMPANY NAME:

 

Boise White Paper, L.L.C.

 

 

 

ADDRESS:

 

25 Northwest Point Boulevard, Suite 100

 

 

 

CITY, STATE, ZIP:

 

Elk Grove Village, IL. 60007

 

 

 

ATTENTION:

 

Kirk Allen

 

 

 

PHONE NUMBER:

 

(630)  227  -3422

 

8.0   SAFETY DATA SHEET GUIDELINES; WERCSMART REGISTRATION

 

A Safety Data Sheet (SDS) is required by federal law to accompany all potential
hazardous materials. A SDS provides hazard information for a specific chemical
or product.

All manufacturers and Vendors of hazardous or potentially hazardous chemicals
must provide SDSs, or any other materials or information required by applicable
law or regulation, for their Products to Office Depot prior to the Product
arriving at any Office Depot facility.

A SDS is required for each Product (SKU). Vendor is expected to affix the Office
Depot SKU number to the SDS. Forward all SDS to msdsinquiry@officedepot.com.

Any Vendor that supplies Products in the following departments must register
with WERCSmart at the website https://secure.supplierwercs.com/:

•  School Supplies •  Writing •  Inkjet Cartridges •  Breakroom •  Office
Essentials •  Cleaning/Personal Care •  Toners/Other Imaging

 

9.0   OFFICE DEPOT OPERATING GUIDELINES

 

This Agreement is subject to the Office Depot Operating Guidelines – Trade
Vendor Purchasing Agreement (“Guidelines”) set forth at
https://partner.officedepot.com/documents/OG-2019.htm, which are expressly
incorporated herein by reference. These Guidelines may be amended from time to
time by Office Depot. By signing below, Vendor acknowledges and agrees to the
terms and conditions of the Guidelines, as applicable to the Vendor. In the
event of a conflict between the terms and conditions of this Agreement and the
Guidelines, the terms and conditions of this Agreement shall control.

 

 

Page 6 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

 

10.0  VENDOR CONTACT INFORMATION

 

CORPORATE ADDRESS:

25 Northwest Point Boulevard, Suite 100

 

CITY

Elk Grove Village

 

STATE

 

IL

 

ZIP

60007

 

FAX (

630

)

227

-

3458

 

 

WEBSITE:

www.boisepaper.com

 

 

 

PAYEE ADDRESS:

 

 

MUST BE US LOCATION

 

 

 

 

CITY

 

 

STATE

ID

 

ZIP

8300

 

E-MAIL

 

 

 

PHONE

(

 

)

222

-

 

 

TOLL FREE

(

 

)

 

-

 

 

Bank Name:

 

 

 

 

U.S. ACH Routing Number:

 

 

 

 

 

 

 

U.S. Bank Account Number:

 

 

Please note that Office Depot has a three (3) day settlement date for EFT.
Notwithstanding anything to the contrary, any request for changes to banking
information must be submitted to Office Depot AP Department for verification.

 

CHIEF EXECUTIVE OFFICER:

 

PRESIDENT:

Mark Kowlzan

 

Paul LeBlanc

 

 

 

PHONE (

[***]

)

 

-

 

 

 

PHONE (

[***]

)

 

-

 

 

 

 

 

E-MAIL

[***]

 

E-MAIL

[***]

 

 

 

 

 

 

OFFICE DEPOT ACCOUNT MANAGER:

 

VENDOR PORTAL SUPER USER:

 

Kirk Allen

 

 

Jon Grazys

 

 

 

PHONE (

[***]

)

 

-

 

 

 

PHONE (

[***]

)

 

-

 

 

 

 

 

E-MAIL

[***]

 

E-MAIL

[***]

 

 

 

 

 

 

EDI CONTACT:

Dale Young

 

 

SUPPLY CHAIN CONTACT:

Rick Lenz

 

 

 

PHONE (

[***]

)

 

-

 

 

 

PHONE (

[***]

)

 

-

 

 

 

 

 

E-MAIL

[***]

 

E-MAIL

[***]

 

 

 

 

 

 

A/R CONTACT:

Jack Mauro

 

CONSIGNMENT CONTACT:

 

 

n/a

 

 

 

PHONE (

[***]

)

 

-

 

 

 

PHONE (

 

)

 

-

 

 

 

 

 

E-MAIL

[***]

 

E-MAIL

 

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 

Page 7 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

The signing party hereby acknowledges that he/she is an authorized
representative of the Vendor named below, and, by such signature the terms and
conditions contained herein are hereby ratified and confirmed as a valid and
legally binding obligation of said Vendor.

 

VENDOR:

Boise White Paper, L.L.C.

 

OFFICE DEPOT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

DocuSigned by:

 

 

 

 

DocuSigned by:

 

SIGNATURE

 

/s/ Paul LeBlanc

 

 

SIGNATURE

 

/s/ Eric Meehan

 

 

 

6D9F5276D6D1424

 

 

 

 

CBC8B85D7EC5436

 

 

 

 

 

 

NAME

Paul LeBlanc

 

NAME

Eric Meehan

 

 

 

 

 

TITLE

Vice President, Paper

 

TITLE

VP, Merchandising

 

 

 

 

 

DATE

12/6/2019

 

DATE

12/6/2019

 

 

[g3zt5mxc3mwj000009.jpg][g3zt5mxc3mwj000010.jpg]

[g3zt5mxc3mwj000011.jpg]

 

 

 

 

Page 8 of 8

Approved Jan. 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

ADDENDUM

TO THE

2019 TRADE VENDOR PURCHASING AGREEMENT

This Addendum to the 2019 Trade Vendor Purchasing Agreement (“Addendum”)
supplements and amends that certain 2019 Trade Vendor Purchasing Agreement
(“Agreement”) between Office Depot and Vendor. This Addendum shall take effect
concurrently with the Agreement. In the event that any term or condition in this
Addendum conflicts with a term or condition in the Agreement, the term or
condition in this Addendum shall control. Capitalized terms used but not defined
in this Addendum shall have the meanings ascribed thereto in the Agreement.

The parties agree to modify the Agreement as follows:

Section A:

Notwithstanding anything to the contrary, the following provisions of the TVA
Section 9.0 are expressly noted as not applicable:

Operating Guidelines – Trade Vendor Purchase Agreement

 

b.

Supply Chain

 

i.

Freight Collect Program Terms

 

ii.

Compliance Program Terms

 

iv.

Virtual Warehouse Program Terms

Quality Assurance Documents

 

b.

Agree to Comply FAQ 2016

Social Compliance Documents

 

b.

FINAL Combined DIVA 2016

 

c.

Social Compliance Report Release Authorization ULRS SGS

 

e.

2018 International Vendor Procedures

 

f.

2018 Domestic Vendor Procedures

Supply Chain Procedures

 

a.

Office Depot Vendor Partnership Program Manual

Section B:

Notwithstanding anything to the contrary, the following provisions of the TVA
Section 9.0 are amended as noted below:

Operating Guidelines – 2019 Trade Vendor Purchase Agreement

 

a.

Corporate Policies

Vendor certifies that Vendor has a code of conduct at least as strict as Office
Depot’s Supplier Guiding Principles 2018 v1 to which Vendor adheres. So long as
Vendor maintains and enforces its code of conduct, Vendor shall not be required
to post and communicate Office Depot’s Supplier Guiding Principles to its
personnel. Vendor will comply with Office Depot’s written Gifts and
Entertainment policies.

 

i.

Code of Ethical Behavior

Vendor acknowledges receipt of Office Depot’s code.

 

c.

Electronic Data Interchange specifications

Vendor acknowledges receipt of Office Depot’s EDI specifications and Vendor will
comply as applicable.

 

d.

Financial Policies

The parties delete Sections 7 and 8.

Quality Assurance Documents

 

a.

Private Brand Quality Manual

On page 17, the phrase “Forest Stewardship Council or Programme for Endorsement
of Forestry Certification” shall read “Forest Stewardship Council or Programme
for Endorsement of Forestry Certification or Sustainable Forestry Initiative.”

 




{178448:0000:01826489:3 }

 

-1-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

Social Compliance Documents

 

a.

Supplier Guiding Principles 2018 v1

Vendor certifies that Vendor has a code of conduct at least as strict as Office
Depot’s Supplier Guiding Principles 2018 v1 to which Vendor adheres. So long as
Vendor maintains and enforces its code of conduct, Vendor shall not be required
to post and communicate Office Depot’s Supplier Guiding Principles to its
personnel.

Section C:

The parties incorporate into the TVA the following, which terms and conditions
supersede any conflicting term and condition in the TVA.

1.

Products – Commodity Papers:

1.1“Commodity Papers” shall include all products listed on Exhibit B (under the
heading “Commodity Papers”). Boise shall update Exhibit B periodically to
reflect the products sold by Boise to Office Depot.

1.2Pricing and terms for Commodity Papers are set forth on Exhibits A and B.

1.3Within the  [***]  days after Boise has announced a price increase, unless
Boise otherwise agrees, Office Depot shall not purchase more than [***] of the
average monthly volume purchased for Commodity Papers during the prior three
months. To the extent Boise accepts orders for greater than the  [***] 
limitation, Boise may charge Office Depot the post-increase price for the
incremental volume.

2.

Products – Non-Commodity Papers: “Non-Commodity Papers” shall include all paper
products listed on Exhibit B, other than those defined as “Commodity Papers”
above. Pricing and terms for Non-Commodity Papers are set forth on Exhibit A and
B.

3.

Expiration and Phase-Down:

3.1TVA Section 1.2 A is amended by deleting the phrase “and shall remain in full
force and effect until terminated in accordance with the terms hereof.” TVA
Section 1.2 A is subject to the two-year Phase down set forth below. TVA Section
1.2 B is deleted from the Agreement.

3.2Unless the parties, on or before September 1, 2022, mutually agree in writing
to an extension or renewal of the Agreement to provide to the contrary, on
December 31, 2022, the Agreement shall enter into a two-year Phase Down period.
Notwithstanding that effective date of expiration, Office Depot will continue to
purchase and Boise will continue to supply product during the Phase-Down as set
forth in Section 3.3 below. The Phase-Down will begin on January 1, 2023; and
all other terms and conditions shall apply during the Phase-Down.

3.3Phase-Down (2023 and beyond)– If Phase-Down is triggered under Section 3.2,
on January 1, 2023, Office Depot will reduce its volume of Commodity Papers and
Non-Commodity Papers over a two year period, as follows:

3.3.1In the first 90 days after Phase-Down begins, Office Depot will purchase on
a prorated basis at least 90% of the total tons Boise supplied papers sold by
Office Depot in the year preceding Phase-Down;

3.3.2In the first year of Phase-Down (calculated to include the 90 day period
referenced above), Office Depot will continue to purchase 66% of the total unit
volume of Boise supplied paper sold by Office Depot in the year preceding
Phase-Down; and

3.3.3In the second year of Phase-Down, Office Depot will continue to purchase
33% of the total unit volume of Boise supplied paper sold by Office Depot in the
year preceding Phase-Down.

{178448:0000:01826489:3 }

 

-2-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

4.

Allocation / Confidentiality of Pricing / List Prices and Increases:

 

4.1Office Depot shall not be placed on allocation unless and until the effective
date of expiration in which event such allocation shall be on a ratable basis
with Boise’s other customers. For calendar year 2020 and each year thereafter,
Boise guarantees to make available up to  [***]  of paper for Office Depot to
purchase in any calendar quarter, but Boise’s obligation is capped at  [***] 
tons per calendar year. If Boise is unable to accept orders up to the respective
volume guarantee for a particular calendar quarter or a particular calendar
year, Boise shall pay Office Depot a penalty of  [***]  per ton of shortfall for
the quarter or year, as applicable, and such tons shall count towards Office
Depot’s purchases from Boise for the purpose of determining (i) any
quantity-based discount percentage and (ii) Office Depot’s compliance with any
minimum purchase requirement hereunder. Boise shall pay any penalty within 30
days after the end of the quarter or year, as applicable.

4.2The parties shall keep the pricing terms of this agreement strictly
confidential. Pricing for products shall not be disclosed within the parties’
respective organizations except on a strict need-to-know basis and in no case
shall any sales representatives of any party be told of the pricing under this
Agreement.

4.3TVA Section 5.1 is amended by deleting the phrase “the ‘Cost and List
Information’ section of the Vendor Portal located at
https://partner.officedepot.com” and replacing with the phrase “Exhibits A and
B.”

4.4TVA Section 5.2 is deleted.

5.

Notice to Boise: For purposes of Section E18 of Office Depot’s Legal Term and
Conditions (Part E), notices to Boise shall be sent to:

Boise White Paper, L.L.C.

Attention Vice President – Paper Business

25 NW Point Blvd., Suite 100

Elk Grove Village, IL 60007

 

 

With a copy to:

Boise White Paper, L.L.C.

Attention Deputy General Counsel

1 North Field Court

Lake Forest, IL 60045

 

6.

Events of Default and Termination:

6.1Late Payment Defaults. If either party fails to pay any amount owed by it
hereunder when due (a “Late Payment Default”), such amount shall accrue interest
from the date on which it was due at a rate equal to ten percent per annum.
Notwithstanding the foregoing, any such interest accruing within the first
 [***] period following the due date shall be waived so long as the party
receiving the benefit of such waiver has not committed more than four Late
Payment Defaults in the then-current calendar year. Any accrued interest not
subject to waiver shall be payable on demand. Complaints or claims by a party
under this Agreement regarding standards of performance or quality will be
subject to the dispute resolution provisions hereunder, but in no event will
excuse a party from paying the purchase price for delivered goods in full when
due.

6.2Vendor Compliance. Boise is exempt from Office Depot’s standard Supply Chain
Compliance Program (as set forth in Section b(ii) of the Office Depot Operating
Guidelines). Notwithstanding such exemption, Boise will use commercially
reasonable efforts to perform its obligations at a level that meets or exceeds
Office Depot’s standards. If Boise fails to meet such standard over a period of
60 days or more, Boise shall meet with Office Depot’s supply chain team to
develop an action plan to improve Boise’s performance. If Boise fails to
implement such action plan in good faith or Boise’s performance does not improve
within 60 days following such implementation, Office Depot may implement its
standard Supply Chain Compliance program until Boise achieves agreed upon
performance standards.

{178448:0000:01826489:3 }

 

-3-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

6.3Terminable Defaults. If either party commits any breach of this Agreement,
other than a Late Payment Default, or if either party commits more than four
Late Payment Defaults in a calendar year, the other party may, if such breach or
default is not cured within 60 days after the complaining party gives notice of
such breach to the party in breach, terminate this Agreement. Such remedy shall
be in addition to any other remedy which may be available under applicable law
or the terms hereof for such breach. Notwithstanding the foregoing, if the
nature of the breach complained of is such that its cure may be reasonably
expected to take more than 60 days to execute, no right to terminate shall
accrue so long as the party in breach shall have commenced its efforts to effect
a cure and shall be diligently pursuing such efforts.

7.

Miscellaneous.

7.1Assignment. The Agreement shall be binding upon the parties and their
successors and assigns, but no party shall make any sale, assignment, or other
transfer of all or any portion of its rights hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
provided, however, that Boise may assign this Agreement without Office Depot’
consent upon the sale of all, or substantially all, of its paper manufacturing
assets provided that the party purchasing such assets expressly agrees in
writing to assume and fully perform all of Boise’s obligations hereunder. In the
event of any restructuring or reorganization of Office Depot, or sale of all or
a substantial portion of the assets or the business of Office Depot, Office
Depot may assign this Agreement provided that the assignee expressly agrees in
writing to assume and fully perform all of Office Depot’s obligations hereunder.

7.2Order Acceptance and Timing. The last sentence of Section E9 of Office
Depot’s Legal Terms and Conditions (Part E) is revised to read:

“Time is of the essence with respect to the acceptance and fulfillment of orders
for Products.”

7.3Right of Offset. All debts and obligations of Office Depot and Boise to each
other are mutual and subject to setoff. For purposes of this paragraph, “Office
Depot” and “Boise” shall be deemed to include each party’s respective
subsidiaries and affiliates which directly or indirectly control or are
controlled by that party.

7.4Indemnity Scope Clarification. Boise’s indemnification of Office Depot shall
not cover any claim where such claim is wholly attributable to the fault of
Office Depot.

8.

Prior Agreements:

8.1This Agreement will supersede prior agreements between Boise and Office
Depot, including, but not limited to the following:

8.1.1Paper Purchase Agreement effective June 25, 2011, between Boise and
OfficeMax Incorporated, First Amendment to Paper Purchase Agreement dated June
20, 2013, Second Amendment to Paper Purchase Agreement and Termination of Office
Depot TVA dated January 1, 2015, Third Amendment to Paper Purchase Agreement
dated January 1, 2016, Fourth Amendment to Paper Purchase Agreement dated
January 1, 2017, Fifth Amendment to Paper Purchase Agreement dated January 1,
2018, Sixth Amendment to Paper Purchase Agreement dated January 1, 2018, and
Seventh Amendment to Paper Purchase Agreement dated January 1, 2019;

which prior agreement, as amended, shall terminate on December 31, 2019,
notwithstanding anything to the contrary in that prior agreement and its
amendments.

{178448:0000:01826489:3 }

 

-4-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

8.1.2Any domestic Vendor Profile between Boise and Office Depot, except the 2019
Trade Vendor Purchasing Agreement executed by Office Depot, Inc. and Boise White
Paper, L.L.C. as supplemented and amended by the parties’ Addendum to the 2019
Trade Vendor Purchasing Agreement.

 

 

VENDOR:

Boise White Paper, L.L.C.

 

OFFICE DEPOT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DocuSigned by:

 

 

 

 

DocuSigned by:

 

SIGNATURE

 

/s/ Paul LeBlanc

 

 

SIGNATURE

 

/s/ Eric Meehan

 

 

 

6D9F5276D6D1424

 

 

 

 

CBC8B85D7EC5436

 

 

 

 

 

 

NAME

Paul LeBlanc

 

NAME

Eric Meehan

 

 

 

 

 

TITLE

Vice President, Paper

 

TITLE

VP, Merchandising

 

 

 

 

 

DATE

12/6/2019

 

DATE

12/6/2019

 

 

 

[g3zt5mxc3mwj000017.jpg][g3zt5mxc3mwj000018.jpg]

[g3zt5mxc3mwj000019.jpg]

 

{178448:0000:01826489:3 }

 

-5-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

EXHIBIT A

PRODUCTS LIST AND PRODUCT PRICING

1.Commodity Papers Pricing: Net pricing for each product identified on Exhibit B
as a “Commodity Paper” shall be as set forth in this exhibit. The term “RISI” in
the “pricing rule” column set forth in Exhibit B shall mean a sales price based
on the pricing identified in the Paper Trader for “Std. 92 BRT XEROG” (the “RISI
Reported Price”), but determined as set forth in Section 1(a) below, less a
percentage discount calculated as set forth in Section 1(b) below:

1(a)Commencing as of the effective date of this Agreement,

(i)[***]

(ii)[***]

(iii)[***]

1(b)In calendar year 2020 and beyond (other than Phase-Down) – the percentage
discount shall be  [***]  so long as Office Depot purchases from Boise at least
 [***]  tons of paper and so long as at least            of those tons are
Non-Commodity Papers. In the event Office Depot does not qualify by the end of
the calendar year for this  [***]  discount, the percentage discount for the
calendar year shall be decreased to  [***]  and Office Depot shall pay Boise the
difference between  [***]  and  [***]  within 30 days after the end of the
calendar year.

Notwithstanding anything to the contrary, a  [***]  discount shall be applied to
all purchases made during any Phase-Down period.

1(c)it is understood that wherever else RISI is used in this Agreement, RISI
shall mean the RISI Reported Price without giving effect to any discount. All
pricing shall be rounded up or down to the nearest penny. The “Paper Trader” is
a periodical published monthly by Resource Information Systems, Inc.

1(d)If RISI discontinues publishing a price for “Std. 92 BRT XEROG,” the parties
shall identify another publication with the highest correlation between its
price for cutsize paper and RISI’s cutsize paper price and the discount shall be
recalculated in a fashion which generally preserves the discount from the RISI
price that Office Depot had previously.

2.Non-Commodity Papers Pricing: Net pricing for each product identified herein
as a “Non-Commodity Papers” shall be priced as follows:

2.1Pricing for products on Exhibit B that are priced using an index, shall be
determined using the pricing rule for Commodity Papers, described above.

2.2Pricing for products identified on Exhibit B with the designation of “Boise
Brand” in the pricing rule column shall be determined by the price at which
Boise sells products of like kind, quality, and quantity to other unrelated
purchasers and Office Depot’ price for such products shall be the lowest net
price at which Boise sells to similar third party purchasers.

2.3For products produced by Boise solely for Office Depot and identified on
Exhibit B with the designation as an “Office Depot” brand,” Boise and Office
Depot shall negotiate a price. If the parties can’t agree on a price, Office
Depot may solicit prices for comparable products and quantities from other
producers provided that Boise shall have the right to meet any such prices.

2.4Some products in Exhibit B are purchased from other producers and the name of
the current producer is noted in the “producer” column. Such products shall be
sold to Office Depot at the prices noted in the pricing rule column and may be
adjusted from time to time. Boise will provide at least 30 days prior written
notice of any adjustments.

{178448:0000:01826489:3 }

 

-6-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

3.Annual Rebate:

3.1Office Depot shall be eligible for an annual rebate, back to dollar one,
calculated using a percentage from this chart in accordance with the minimum
volume actually purchased in a calendar year:

 

Rebate Percentage

Minimum Volume (tons)

[***]

[***]

[***]

[***]

[***]

[***]

 

The rebate shall be paid by Boise within 30 days after the end of the calendar
year in which the rebate was earned. The rebate shall be calculated using the
actual net purchase price, after any returns and allowances.

4.Promotional Pricing:

4.1For calendar year 2020 and each year thereafter, Boise shall pay Office Depot
a minimum of  [***]  per year for mutually agreed upon promotional
opportunities.

5.Miscellaneous Pricing Terms:

5.1 Prices for Grand & Toy products shall be determined by converting the prices
set forth in this exhibit to Canadian dollars using the exchange rate set forth
in the Wall Street Journal on the last business day of the previous month.
Payments shall be made in Canadian currency.

5.2 All products shall be priced and invoiced at time of shipment, F.O.B.
Boise’s dock (Mill, RSC, or

Warehouse), freight prepaid and allowed. Boise shall be responsible for product
quality or transit damage that may be incurred during shipment from the mill to
an Office Depot facility. Office Depot shall be responsible for any damages
incurred after the shipment has been delivered.

5.3 Payments shall be made via electronic funds transfers.

5.4 All discounts under this agreement shall be calculated on the fifth day of
each month based on share purchased within the preceding month. At the end of
each year, the parties will true-up any discounts based on annual volumes
purchased.

5.5 To preserve the confidentiality of the pricing hereunder, the purchase order
prices and the invoice prices will be as determined by Office Depot. If there is
a discrepancy between the purchase order price or invoice price and the actual
net sales price, then Boise shall rebate to Office Depot the excess of the
invoice price over the actual net sales price within the first ten days of the
month.

5.6 Boise and Office Depot may agree on a different price for truckload drop
shipments. Truckload drop shipments are defined as customers who commit to
purchasing at least three full truckloads per month for shipment direct from
Boise’s mill or RSC to the end user customer. In addition, orders of five (5)
skids or more dropped shipped at a customer location within the 48 contiguous
U.S. States shall be delivered by Boise free of charge, assuming the customer’s
location is equipped with standard docking equipment and personnel and has no
special packaging or palletizing requirements and the total freight charge to
Boise for the drop shipment is less than $1000. In all other cases, Boise and
Office Depot will agree on pricing for drop shipments.

{178448:0000:01826489:3 }

 

-7-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

5.7 For purposes of the Agreement, Boise may implement a fuel surcharge only
when it can document that [***] of its paper customers (by-volume, not including
Office Depot) have implemented a surcharge. Boise must provide 90 day notice
with proper documentation. This documentation will include the data supporting
the origination of the fuel surcharge. The intent of this provision is to pass
through a documented fuel surcharge that is clearly identifiable in amount and
will be removed when the surcharge situation no longer exists.

 

Notification Date

Effective Date

Oct 1

Jan 1

Jan 1

April 1

April 1

July 1

July 1

Oct 1

 

5.8 All pricing to Office Depot takes into account all of the commercial customs
and practices (including mode of shipping and freight) in effect prior to the
effective date of this Agreement. It is the intent of the parties that they will
continue to work under the same commercial customs and practices currently in
place on the date of this Agreement, unless specifically addressed herein.

{178448:0000:01826489:3 }

 

-8-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

  [g3zt5mxc3mwj000001.jpg]

 

EXHIBIT B

PRICE LIST

[see attached]

 

 

{178448:0000:01826489:3 }

 

-9-

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

Exhibit B - Commodity and Non-Commodity Cutsheet SKUs

 

Purchasing

 

Grade

[***]

Description

Brightness

Basis
Wt

Sheet Size

Sheets /
Ream

Rms /
Ctn

Premium
Ream-
Wrap

Post
Consumer
content

[***]

[***]

 

Commodity Papers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boise X-9®

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

20

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

20

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

20

8.5 x 14

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

20

11 x 17

500

5

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

20

8.5 x 11

500

5

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

24

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise X-9®

92

24

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Boise X-9®

92

24

11 x 17

500

5

-

-

[***]

[***]

 

 

 

 

 

Office Depot® Copy & Print (Red Top)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Office Depot® Copy & Print

92

20

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Copy & Print

92

20

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

Office Depot

-

 

COMM

[****]

Office Depot® Copy & Print

92

20

8.5 x 14

500

10

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Copy & Print

92

20

11 x 17

500

5

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Copy & Print

92

20

8.5 x 11

500

5

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Copy & Print

92

20

8.5 x 11

500

3

-

-

[***]

[***]

 

 

 

 

 

Office Depot® White Copy (White Top)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Office Depot® White Copy

92

20

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Office Depot® Just Basics

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Office Depot® Just Basics

92

20

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Just Basics

92

20

8.5 x 11

500

8

-

-

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Just Basics

92

20

8.5 x 11

500

3

-

-

[***]

[***]

 

 

 

 

 

Office Depot® Copy Paper (E-Commerce only item)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Office Depot® Copy Paper

92

20

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Xerographic Copy Paper (white box)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Xerographic Copy Paper (white box)

92

20

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Grand&Toy Premium Copy

 

 

 

 

 

 

 

 

 

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

8.5 x 11

500

10

-

-

[***]

[***]

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

8.5 x 14

500

10

-

-

[***]

[***]

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

11 x 17

500

5

-

-

[***]

[***]

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

8.5 x 11

500

5

-

-

[***]

[***]

-

Grand&Toy

 

COMM

[***]

Grand&Toy Premium Copy

92

20

8.5 x 14

500

5

-

-

[***]

[***]

 

 

 

 

 

Boise ASPEN® 30

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

COMM

[***]

Boise ASPEN® 30

92

20

8.5 x 11

500

10

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise ASPEN® 30

92

20

8.5 x 11 - 3HP

500

10

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise ASPEN® 30

92

20

8.5 x 14

500

10

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise ASPEN® 30

92

20

11 x 17

500

5

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

COMM

[***]

Boise ASPEN® 30

92

20

8.5 x 11

500

5

-

30%

[***]

[***]

 

 

 

 

 

Office Depot® Envirocopy® 30, 30% Recycled (Green Top)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

COMM

[***]

Office Depot® Envirocopy® 30, 30% Recycled

92

20

8.5 x 11

500

10

-

30%

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Envirocopy® 30, 30% Recycled

92

20

8.5 x 11 - 3HP

500

10

-

30%

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Envirocopy® 30, 30% Recycled

92

20

8.5 x 14

500

10

-

30%

[***]

[***]

Office Depot

-

 

COMM

[***]

Office Depot® Envirocopy® 30, 30% Recycled

92

20

11 x 17

500

5

-

30%

[***]

[***]

Office Depot

-

 

COMM

[***}

Office Depot® Envirocopy® 30, 30% Recycled

92

20

8.5 x 11

500

5

-

30%

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

Page 1 of 3

Updated June 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

Exhibit B - Commodity and Non-Commodity Cutsheet SKUs

 

Purchasing

 

Grade

[***]

Description

Brightness

Basis
Wt

Sheet Size

Sheets /
Ream

Rms /
Ctn

Premium
Ream-
Wrap

Post
Consumer
content

[***]

[***]

 

 

Non - Commodity Papers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Depot® Multiuse (94 Bright)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multiuse

94

20

8.5 x 11

500

8

-

-

[***]

[***]

 

 

 

 

 

Office Depot® Multipurpose (Blue Top)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multipurpose

96

20

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multipurpose

96

20

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multipurpose

96

20

8.5 x 14

500

10

-

-

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multipurpose

96

20

11 x 17

500

5

-

-

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Multipurpose

96

20

8.5 x 11

500

5

-

-

[***]

[***]

 

 

 

 

 

Boise X-9® High Bright

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® High Bright

96

20

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Grand&Toy Multi-purpose

 

 

 

 

 

 

 

 

 

-

Grand&Toy

 

NON - COMM

[***]

Grand&Toy Multi-purpose

96

20

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Boise X-9® Chain of Custody Certified

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® FSC CoC

92

20

8.5 x 11

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® FSC CoC

92

20

8.5 x 11 - 3HP

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® FSC CoC

92

20

8.5 x 14

500

10

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® FSC CoC

92

20

11 x 17

500

5

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***}

Boise X-9® FSC CoC

92

24

8.5 x 11

500

10

-

-

[***]

[***]

 

 

 

 

 

Boise ASPEN® 50

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***}

Boise ASPEN® 50

92

20

8.5 x 11

500

10

-

50%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 50

92

20

8.5 x 11 - 3HP

500

10

-

50%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 50

92

20

8.5 x 14

500

10

-

50%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***}

Boise ASPEN® 50

92

20

11 x 17

500

5

-

50%

[***]

[***]

 

 

 

 

 

Boise ASPEN® 100

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 100

92

20

8.5 x 11

500

10

-

100%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 100

92

20

8.5 x 11 - 3HP

500

10

-

100%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 100

92

20

8.5 x 14

500

10

-

100%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 100

92

20

11 x 17

500

5

-

100%

[***]

[***]

 

 

 

 

 

Office Depot® Envirocopy® 50 and 100, Recycled (Green Top)

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Envirocopy® 50, 50% Recycled

92

20

8.5 x 11

500

10

-

50%

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Envirocopy® 100, 100% Recycled

92

20

8.5 x 11

500

10

-

100%

[***]

[***]

 

 

 

 

 

Boise X-9® SPLOX®

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® SPLOX®

92

20

8.5 x 11

2500

N/A

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® SPLOX®

92

20

8.5 x 11 - 3HP

2500

N/A

-

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise X-9® SPLOX®

92

24

8.5 x 11

2000

N/A

-

-

[***]

[***]

 

 

 

 

 

Boise POLARIS® SPLOX®

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® SPLOX®

97

20

8.5 x 11

2500

N/A

-

-

[***]

[***]

 

 

 

 

 

Boise ASPEN® 30 SPLOX®

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® 30 SPLOX®

92

20

8.5 x 11

2500

N/A

-

30%

[***]

[***]

 

 

 

 

 

Boise POLARIS® Premium Multipurpose

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

20

8.5 x 11

500

10

P1S / Poly

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

20

8.5 x 11 - 3HP

500

10

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

20

8.5 x 14

500

10

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

20

11 x 17

500

5

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

24

8.5 x 11

500

10

P1S / Poly

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

24

11 x 17

500

5

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

24

12 x 18

500

4

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

28

8.5 x 11

500

6

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Multipurpose

97

28

11 x 17

500

4

P1S

-

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: [***]

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

Page 2 of 3

Updated June 2019

 

--------------------------------------------------------------------------------

DocuSign Envelope ID: 7725A470-8B49-45A8-9579-0BE10942E3AB

 

Exhibit B - Commodity and Non-Commodity Cutsheet SKUs

 

Purchasing

 

Grade

[***]

Description

Brightness

Basis
Wt

Sheet Size

Sheets
/ Ream

Rms /
Ctn

Premium
Ream
Wrap

Post
Consumer
content

[***]

[***]

 

 

Non - Commodity Papers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boise POLARIS® Premium Inkjet

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Inkjet

97

24

8.5 x 11

500

5

Poly

-

[***]

[***]

 

 

 

 

 

Office Depot® Inkjet

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Inkjet Print, 30% Recycled

96

24

8.5 x 11

500

5

P1S

30%

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Inkjet Print, 30% Recycled

96

24

8.5 x 11

500

3

P1S

30%

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Inkjet Pro

97

24

8.5 x 11

500

5

Poly

-

[***]

[***]

 

 

 

 

 

Boise POLARIS® Premium Laser/Cover

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser

98

24

8.5 x 11

500

8

Poly / Poly

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser

98

24

8.5 x 11 - 3HP

500

8

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser

98

24

8.5 x 14

500

6

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser

98

24

11 x 17

500

4

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser

98

28

8.5 x 11

500

6

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Premium Laser Cover

98

80

8.5 x 11

250

6

P1S

-

[***]

[***]

 

 

 

 

 

Boise ASPEN® Laser

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® Laser

96

24

8.5 x 11

500

8

P1S

30%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® Laser

96

24

8.5 x 14

500

6

P1S

30%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® Laser

96

24

11 x 17

500

4

P1S

30%

[***]

[***]

 

 

 

 

 

Office Depot® Laser

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Laser Print, 30% Recycled

96

24

8.5 x 11

500

5

P1S

30%

[***]

[***}

Office Depot

-

 

NON - COMM

[***]

Office Depot® Laser Print, 30% Recycled

96

24

8.5 x 11

500

3

P1S

30%

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Laser Pro

97

28

8.5 x 11

500

5

Poly

-

[***]

[***}

 

 

 

 

 

Boise POLARIS® Color Copy

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy

98

28

8.5 x 11

500

6

Poly / Poly

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy

98

28

8.5 x 11 - 3HP

500

6

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy

98

28

8.5 x 14

500

3

P1S

-

[***]

[***}

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy

98

28

17 x 11

500

3

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy

98

28

18 x 12

500

3

-

-

[***]

[***]

 

 

 

 

 

Boise POLARIS® Color Copy Cover

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy Cover

98

80

8.5 x 11

250

6

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy Cover

98

80

17 x 11

250

3

P1S

-

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise POLARIS® Color Copy Cover

98

80

18 x 12

250

3

-

-

[***]

[***}

 

 

 

 

 

Boise ASPEN® Color Copy

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise ASPEN® Color Copy

96

28

8.5 x 11

500

8

P1S

100%

[***]

[***}

 

 

 

 

 

Office Depot® Color Copy

 

 

 

 

 

 

 

 

 

Office Depot

-

 

NON - COMM

[***]

Office Depot® Color Copy

98

28

8.5 x 11

500

4

- / Poly

-

[***]

[***]

Office Depot

-

 

NON - COMM

[***]

Office Depot® Color Copy

98

28

17 x 11

500

4

-

-

[***]

[***]

 

 

 

 

 

Boise FIREWORX™ (Pastel)

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ (Pastel)

N/A

20

8.5 x 11

500

10

Poly

30%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ (Pastel)

N/A

20

8.5 x 14

500

10

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ (Pastel)

N/A

20

11 x 17

500

5

-

30%

[***]

[***]

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ (Pastel)

N/A

24

8.5 x 11

500

10

Poly

30%

[***]

[***]

 

 

 

 

 

Boise FIREWORX™ (Bright)

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ (Bright)

N/A

24

8.5 x 11

500

10

Poly

30%

[***]

[***]

 

 

 

 

 

Boise FIREWORX™ Assortment Packs

 

 

 

 

 

 

 

 

 

Office Depot

Grand&Toy

 

NON - COMM

[***]

Boise FIREWORX™ Pastel Assortment

N/A

20

8.5 x 11

500

5

Poly

30%

[***]

[***]

 

 

CONFIDENTIAL

Page 3 of 3

Updated June 2019

 